Citation Nr: 1751974	
Decision Date: 11/14/17    Archive Date: 11/22/17

DOCKET NO.  07-16 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Robin M. Webb, Attorney


ATTORNEY FOR THE BOARD

S. Schick, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1948 to May 1963.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans Appeals ("Board") on appeal from a September 2004 rating decision issued by the Department of Veterans Affairs
("VA") Regional Office ("RO").

The Board has previously considered this claim In an April 2009 decision, the
Board denied the appellant's claim.  The appellant subsequently appealed the decision to the United States Court of Appeals for Veterans Claims ("Court").  
Thereafter, while the case was pending before the Court, the VA Office of General
Counsel and the appellant s attorney hereinafter known as 'the parties' filed a
Joint Motion for Remand ("Joint Motion"), requesting that the Court vacate the decision By an Order dated January 2010, the Court granted the parties' Joint
Motion, vacated the decision, and remanded the claim to the Board for compliance with the directives specified by the Court.

In June 2010, April 2012, August 2013, and June 2015 the Board remanded the claim for further evidentiary development.  The Board finds there has been substantial compliance with its June 2015 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.)  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).


FINDINGS OF FACT

On September 5, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant's authorized representative that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (West 2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (West 2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204.  In the present case, the appellant, through her authorized representative, has withdrawn this appeal.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.





ORDER

The appeal is dismissed.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


